Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4083 Page 1 of 33




Jared J. Braithwaite (UT State Bar No. 12455)
  jbraithwaite@mabr.com
Alexis K. Juergens (UT State Bar No. 16861)
  ajuergens@mabr.com
M ASCHOFF B RENNAN
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
(801) 297-1850

Attorneys for Defendant Cloward H2O LLC


                        UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH


 Crystal Lagoons U.S. Corp., and
 Crystal Lagoons Technologies, Inc.,                    Civil No. 2:19-cv-00796-BSJ

        Plaintiffs,                                  Cloward H2O LLC’s Responsive
                                                        Claim Construction Brief
 v.
                                                       District Judge Bruce S. Jenkins
 Cloward H2O LLC,
                                                                REDACTED
        Defendant.


       Pursuant to LPR 4.2(c) and the Court’s scheduling order (Dkt. No. 76), Cloward H2O

LLC. (“Cloward H2O”) respectfully submits its responsive claim construction brief.




                                                i
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4084 Page 2 of 33




                                                  TABLE OF CONTENTS

I.     Crystal Lagoons’ claim interpretations hidden behind unexplained “plain and
       ordinary meaning” do not resolve claim construction disputes and improperly delay
       claim construction issues. ...................................................................................................... 1

II.    Crystal Lagoons’ employee declaration does not address the relevant claim
       construction issues and such party declarations are generally disregarded as self-
       serving and of little use. ......................................................................................................... 2

III.   Construction of Terms and Phrases for the ’514 and ’822 Patents ........................................ 3

       A.      Crystal Lagoons’ “the-floor-is-a-wall” argument is not supported by the
               claims, the patent specifications, or any relevant references that those of skill
               in the art would be familiar with at the time of filing for the Asserted Patents. ........... 5

               1.         Crystal Lagoons coined “sloped walls” in its amended pleadings after
                          learning that the Hard Rock Lagoon did not have plastic covered walls. ......... 5

               2.         The De La Cerda Declaration lacks foundation and is not directed to
                          the relevant questions on claim interpretation and is no more than a
                          conduit for Crystal Lagoons’ attorneys’ “sloped walls” argument. .................. 6

               3.         Crystal Lagoons’ argument that the “bottom” of a recreational water
                          structure is only the lowest point is contrary to how those of skill in the
                          art use the term and is not supported by the claims. ......................................... 7

               4.         Crystal Lagoons’ assertion that “walls” includes sloping floors is
                          contrary use by those of skill in the art and is not supported by the
                          claims. ..............................................................................................................11

               5.         Crystal Lagoons told the Patent Office that the liner needed to be
                          uniform because a liner broken up by floor inlets would be
                          incompatible with the ’514 Patent and would disrupt the claimed
                          thorough cleaning of the liner. ........................................................................ 14

       B.      Crystal Lagoons presents no evidence or argument that water “removal” by
               displacement means anything other than elimination of water. .................................. 15

               1.         Crystal Lagoons’ argument that new water may just replace normal
                          water loss ignores the language of the claims. ................................................ 16

               2.         The specification states that elimination of water through the skimmers
                          is a necessary part of the invention. ................................................................ 17




                                                                      ii
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4085 Page 3 of 33




             3.         Crystal Lagoons focuses on whether fresh water causes disposal of a
                        “substantially equivalent amount” of displaced surface water avoids
                        the dispute, and Crystal Lagoons does not identify any other possible
                        meaning. .......................................................................................................... 18

      C.     Crystal Lagoons shows that it is seeking claim constructions to cover ordinary
             pool vacuums used with traditional filtration systems as opposed to the
             inventions’ pumping system and suction device that replace filtration systems. ....... 19

IV.   Construction of Terms and Phrases for the ’520 Patent ....................................................... 22

      A.     The claims are directed to treatment of a “portion of water” within a water
             body that is delimited from the rest of the water body by a delimiting zone. ............ 22

      B.     Crystal Lagoons’ argument that the claimed “determination” steps do not
             require an accused infringer to do anything at all is contrary to the claims—
             and contrary to fundamental patent law. ..................................................................... 24

V.    CONCLUSION .................................................................................................................... 25




                                                                   iii
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4086 Page 4 of 33




                                             TABLE OF AUTHORITIES

Cases

Applied Med. Res. Corp. v. U.S. Surgical Corp.,
  448 F.3d 1324 (Fed. Cir. 2006) ................................................................................................. 15

Brookhill-Wilk 1, LLC. v. Intuitive Surgical, Inc.,
  334 F.3d 1294 (Fed. Cir. 2003) ................................................................................................... 8

C.R. Bard, Inc. v. U.S. Surgical Corp.,
  388 F.3d 858 (Fed. Cir. 2004) ................................................................................................... 21

Digital Biometrics, Inc. v. Identix, Inc.,
  149 F.3d 1335 (Fed. Cir. 1998) ................................................................................................. 17

Eon–Net LP v. Flagstar Bancorp.,
  653 F.3d 1314 (Fed. Cir. 2011) ................................................................................................. 21

Fenner Invs. Ltd. v. Collco P’ship,
  778 F.3d 1320 (Fed. Cir. 2015) ................................................................................................. 16

Gardner v. TEC Syst., Inc.,
  725 F.2d 1338 (Fed. Cir. 1984) ................................................................................................... 4

Helmsderfer v. Bobrick Washroom Equipment, Inc.,
  527 F.3d 1379 (Fed. Cir. 2008) ................................................................................................. 14

Howmedica Osteonics Corp. v. Wright Medical Tech., Inc.,
  540 F.3d 1337 (Fed. Cir. 2008) ................................................................................................... 3

In re Rinehart,
   531 F.2d 1048 (CCPA 1976) ....................................................................................................... 4

Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 921 (2014) .......................... 25, 26

Markman v. Westview Instruments, Inc.,
 52 F.3d 967 (Fed. Cir. 1995) ....................................................................................................... 2

Mars, Inc. v. H.J. Heinz Co., L.P.,
 377 F.3d 1369 (Fed. Cir. 2004) ................................................................................................... 9

MasterMine Software, Inc. v. Microsoft Corp.,
 874 F.3d 1307 (Fed. Cir. 2017) ........................................................................................... 16, 19




                                                                  iv
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4087 Page 5 of 33




Maytag Corp. v. Electrolux Home Prods., Inc.,
 411 F. Supp. 2d 1008 (N.D. Iowa 2008) ..................................................................................... 1

O2 Micro Intern. Ltd. v. Beyond Innovation Technology Co.,
  521 F.3d 1351 (Fed. Cir. 2008) ................................................................................................... 2

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005) ........................................................................................... 6, 7, 8

Transclean Corp. v. Bridgewood Services, Inc.,
  290 F.3d 1364 (Fed. Cir. 2002) ................................................................................................. 12

Vehicular Technologies Corp. v. Titan Wheel Intern., Inc.,
  141 F.3d 1084 (Fed. Cir. 1998) ................................................................................................... 3

Vernetx, Inc, v, Cisco Systems, Inc.,
  767 F.3d 1308 (Fed. Cir. 2014). ......................................................................................... passim

Rules

Federal Rule of Evidence 702 ......................................................................................................... 7

Regulations

25 Texas Admin Code § 264.182 .............................................................................................. 9, 12

Florida Pool Rules 64E-9.006 ......................................................................................................... 9

Utah Admin. Code R392-302-10 .................................................................................................. 12

Utah Admin. Code R392-302-9 ...................................................................................................... 9




                                                                   v
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4088 Page 6 of 33




                                   TABLE OF APPENDICES

Joint Appendix (“JA”)

Document                                                                     Page Nos.
U.S. Patent No. 8,062,514 (“’514 Patent”)                                         1–22

U.S. Patent No. 8,753,520 (“’520 Patent”)                                        23–38

U.S. Patent No. 9,708,822 (“’822 Patent”)                                        39–62

File History for the ’514 Patent                                                63–384

File History for the ’520 Patent                                              385–1392

File History for the ’822 Patent                                             1393–1779

Cloward H2O’s Claim Construction Appendix (“Cloward Appx.”)

Document                                                                     Page Nos.
Excerpts of Final Design Plans for the Hard Rock Lagoon                           1–10

Excerpts from the American Heritage Dictionary (4th ed. 2000)                    11–15

Utah Admin. Code R392-302-10                                                     16–18

25 Texas Admin Code § 264.182                                                    19–33

U.S. Patent No. 4,640,784 to Peter Cant (“Cant Prior Art”)                       34–44

Response to Restriction Requirement, dated December 16, 2009, from the           45–48
File Wrapper of the application for U.S. Patent No. 7,820,055

Originally Filed Claims, dated June 25, 2007, from the File Wrapper of the       49–53
application for U.S. Patent No. 7,820,055.




                                              vi
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4089 Page 7 of 33




Cloward H2O’s Supplemental Claim Construction Appendix (“Supp. Cloward Appx.”)

Document                                                                              Page
                                                                                      Nos.
Declaration of Douglas R. Ferrell in Rebuttal to the Declaration of Javiera De La    54–68
Cerda Regarding Claim Construction

Selections of Cloward H2O projects from http://clowardh2o.com/our-work/              69–90

Excerpts from King County Washington, Surface Water Design Manual                    91–112
(Apr. 24, 2016)

Ye, Seepage Behavior of an Inclined Wall Earth Dam under Fluctuating Drought        113–124
and Flood Conditions, Geofluids (Pub. Jul. 9, 2018)

Selections from schematics for Crystal Lagoons’ Epperson Ranch Florida project,     125–126
dated June, 24, 2015, bearing production control numbers CL0007686–87

Crystal Lagoons, Reducción de Costos, dated September 24, 2015, bearing             127–138
production control numbers CL0009556–67

Utah Admin. Code R392-302-9                                                             139

Florida Pool Rules 64E-9.006 (effective May 27, 2004) (available at                 140–144
https://www.flrules.org/gateway/notice_Files.asp?ID=2560817) (rule history
available at https://www.flrules.org/gateway/ruleNo.asp?id=64E-9.006).

Selections from schematics for Crystal Lagoons’ Laguna La Portada project, dated        145
January 18, 2012, bearing production control number CL0006046

Selections from Webster's Spanish-English Dictionary (2001)                         146–154

Printout of website located at https://www.ieccovers.com/pond-liner-manufacturer    155–162

Selections from Philip H. Perkins, Swimming Pools (4th ed. 2000).                   163–166

Email correspondence between counsel dated June 16, 2021                            167–170




                                              vii
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4090 Page 8 of 33




     Crystal Lagoons states that it seeks “plain and ordinary” claim constructions but then

argues for anything but plain and ordinary meanings of the disputed claim terms in the context of

the Asserted Patents. The ’514 and ’822 Patents are unmistakably both directed to and claim the

replacement of traditional filtration of water by the use of flocculants and a suction device

together with skimmers to dispose of water contaminated with impurities and surface oils. And

the ’822 Patent is directed to and claims the treatment of a portion of water within a water body

according to a specific set of steps with specific calculations. Crystal Lagoons’ arguments,

however, indicate that it seeks an interpretation of its patents to cover water structures employing

traditional filtration and traditional water treatment applied to the whole water body.

     Crystal Lagoons’ arguments and interpretations are contrary to the language of the claims,

contrary to the specifications of the Asserted Patents, contrary to other documents relevant to

recreational water structures, and contrary to Crystal Lagoons’ own documents. Crystal Lagoons’

arguments should be rejected by the Court as inconsistent with the patents, and Cloward H2O’s

proposed constructions should be adopted.

I.   Crystal Lagoons’ claim interpretations hidden behind unexplained “plain and
     ordinary meaning” do not resolve claim construction disputes and improperly
     delay claim construction issues.

     Crystal Lagoons couches its claim constructions as “plain and ordinary.” But, except where

the inventor gave meaning to specific terms, Cloward H2O also argues that its proposed

constructions are also the plain and ordinary meaning of the terms in the context of the patents.

So, the parties’ respective “ordinary” meanings for the claim terms do not agree, which is not

unusual. See Maytag Corp. v. Electrolux Home Prods., Inc., 411 F. Supp. 2d 1008, 1037 (N.D.

Iowa 2008) (“[P]arties in patent cases rarely agree on the ‘ordinary meaning…’ so that asserting



                                                 1
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4091 Page 9 of 33




that such a meaning should apply, without further construction, merely begs the question of what

that meaning is.”) For example, Cloward H2O states that a “wall” is a wall as that term would be

ordinarily employed with respect to recreational water structures. Crystal Lagoons argues for a

more peculiar use of “wall” to refer to any surfaces of the water structure. Additionally, Cloward

H2O states that water and impurity “removal” means that water and impurities are removed—not

just recirculated (because impurity recirculation hardly achieves the purpose of keeping a pool

clean). Crystal Lagoons seems to think something different but does not exactly say what.

      “A determination that a claim term ‘needs no construction’ or has the ‘plain and ordinary

meaning’ may be inadequate when a term has more than one ‘ordinary’ meaning or when

reliance on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute.” O2 Micro Intern.

Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008). Stating that a

disputed term has an ordinary meaning, and nothing more, does little to clarify the infringement

issues and merely delays a determination of its meaning for a later date.

II.   Crystal Lagoons’ employee declaration does not address the relevant claim
      construction issues and such party declarations are generally disregarded as self-
      serving and of little use.

      The landmark case establishing claim construction as a matter for the Court, Markman v.

Westview Instruments, recognized that “the testimony of Markman [the inventor] and his patent

attorney on the proper construction of the claims is entitled to no deference.” 52 F.3d 967, 983

(Fed. Cir. 1995), aff'd, 517 U.S. 370 (1996). Party declarations, such as those from the inventors,

are generally disregarded as biased, litigation-driven, and of little use regarding the question of

what those of skill in the art, as opposed to the patentee, would understand by the claim terms at

the time of the filing of the patent application.



                                                    2
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4092 Page 10 of 33




     The Declaration of Javiera De La Cerda in support of Plaintiffs’ Proposed Claim

Constructions (“De La Cerda Decl.”) is no different than a self-serving party declaration. The De

La Cerda Decl. purports to interpret claim terms from the vantage of Crystal Lagoons—not as

understood by persons of ordinary skill in the art at the time of the inventions.

     For example, there is no foundation in the declaration to believe that Ms. De La Cerda was

a person of ordinary skill or was familiar with the understanding of those of ordinary skill at the

time of the filing for the ’514 and ’822 Patents in 2006. Instead, the De La Cerda Decl. replicates

figures from irrelevant references (some of which she does not know the actual source) and that

significantly post-date the filing of the Asserted Patents.1 The declaration also includes selections

from several internal Crystal Lagoons documents that are admittedly not in the public knowledge

by their “ATTORNEY EYES ONLY” designation. Finally, the declaration simply reproduces

attorney-generated figures from Crystal Lagoons’ pleadings.

     So, while Crystal Lagoons uses the De La Cerda Decl. to advance claim constructions at

odds with the claims and patent descriptions, the declaration itself is little more than attorney

argument dressed up in declaration form. See Vehicular Techs. Corp. v. Titan Wheel Intern., Inc.,

141 F.3d 1084, 1092 (Fed. Cir. 1998).

III. Construction of Terms and Phrases for the ’514 and ’822 Patents

     Crystal Lagoons argues that before the inventor of the Asserted Patents came along, there

were only man-made lakes and ponds and small-sized swimming pools, such as typical backyard


1
  Crystal Lagoons’ counsel states that “Ms. De la Cerda recalled getting Fig. 2 online and thought
it was from The King County, Washington Surface Water Design Manual [bates range], which
was produced for that reason. We agree that we cannot locate the exact image in the
document ….” Apparently, the effort was to find anything to support Crystal Lagoons’ position
without recording where the information came from. (Cloward Supp. Appx. at 167.)


                                                  3
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4093 Page 11 of 33




pool. (See Crystal Lagoons’ Opening Claim Construction Brief at 2.) Crystal Lagoons argues

that it invented and its patents cover all man-made bodies of water larger than traditional

backyard swimming pools. It is a preposterous claim that is entirely contrary to the Asserted

Patents and common experience.2

     The claims of the ’514 and ’822 Patents do not merely recite “a method and structure for a

water body larger than 15,000 m3, for recreational use with color, transparency and cleanness

characteristics similar to swimming pools” with nothing more. In fact, the Patent Office rejected

the notion that a large traditional swimming pool could be the subject of a patent. (JA at 1626,

Office Action Rejection (“Regarding the size of the pool, it is well settled that it is an obvious

matter of design choice to change the general shape or size of a known element in the absence of

a disclosed non-obvious advantage associated with the change” citing Gardner v. TEC Syst., Inc.,

725 F.2d 1338, 1349–50 (Fed. Cir. 1984) (holding unpatentable a claimed invention only

different from the prior art as a matter of size)).) See also In re Rinehart, 531 F.2d 1048, 1053

(CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the

case, would not establish patentability in a claim to an old process so scaled.”).

     Thus, the claims include numerous specific limitations that limit the claimed water

structures and methods for treating them to those with a particular construction for a

flocculation-based cleaning system with skimmers and a suction device for removing

contaminated water as opposed to traditional filtration systems. Crystal Lagoons’ arguments that


2
 See Cloward Supp. Appx. at 69–87 (showing some of Cloward H2O’s projects and experience
with large recreational water projects long pre-dating the Asserted Patents, including enormous
hotel/resort water structures, various water parks, water rides, aquariums, etc.); see also Cloward
Supp. Appx. at 63–64 (CV of Douglas R. Ferrell noting work on large, familiar water projects
such as the “Finding Nemo” ride (a.k.a the “Submarines”) at Disneyland.)


                                                  4
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4094 Page 12 of 33




the patents cover large swimming pools whether traditionally filtered or not is contrary to the

claims themselves, the specification of the patents, and Crystal Lagoons’ own statements about

the Asserted Patents. Crystal Lagoons’ advancement of “plain and ordinary” meaning of the

claim limitations to cover traditionally filtered pools is anything but in the context of these

patents and in view of the meaning ascribed to them by those of ordinary skill in the art.

     A.    Crystal Lagoons’ “the-floor-is-a-wall” argument is not supported by the claims,
           the patent specifications, or any relevant references that those of skill in the art
           would be familiar with at the time of filing for the Asserted Patents.

     Crystal Lagoons argues that “walls” are not walls but could be any surface of a water

structure. This interpretation, which Crystal Lagoons mischaracterizes as plain and ordinary,

cannot be found in statements relevant to the those of ordinary skill in the art at the ’514 and

’822 Patents’ time of filing. Crystal Lagoons’ entire argument rests on the self-serving

declaration of Crystal Lagoons’ own employee that relies on baseless opinion and irrelevant

documents, that all significantly post-date the relevant time period. There is nothing in the record

that is public and concerns the construction of recreational water structures and is dated at the

time of filing the applications for the ’514 and ’822 Patents showing that those of skill in the art

would believe a “wall” covered in plastic able to be thoroughly cleaned was anything other than

a substantially vertical structure covered in exposed plastic.

           1.    Crystal Lagoons coined “sloped walls” in its amended pleadings after
                 learning that the Hard Rock Lagoon did not have plastic covered walls.

     The asserted claims of the ’514 Patent require “a bottom and walls covered with a plastic

liner made of a non-porous material able to be thoroughly cleaned.” (JA at 22, ’514 Patent at

claim 1.) Crystal Lagoons’ initial Complaint and First Amended Complaint make no mention of

“sloped walls” and have no annotated figures purporting to identify “sloped walls” of the


                                                  5
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4095 Page 13 of 33




accused Hard Rock Lagoon. (Dkt. No. 2, Complaint; Dkt. No. 11, First Amended Complaint.)

Crystal Lagoons’ only alleged that the walls of the Hard Rock Lagoon were, in fact, covered in

plastic able to be thoroughly cleaned. (See First Amended Complaint at ¶ 56.)

      Cloward H2O then disclosed the plans for the Hard Rock Lagoon which showed that the

completed walls were not covered in plastic. (See Dkt. No. 23, Cloward H2O’s Motion to

Dismiss the First Amended Complaint, at p. 10 (noting the wall construction).) Only after

learning this, Crystal Lagoons responded by advancing the sloped-walls theory in an effort to

avoid dismissal of its case. The annotated figures and photographs of “sloped” walls make their

first appearance on June 1, 2020 with the filing of Crystal Lagoons’ Second Amended

Complaint. (Dkt. No. 39 at p. 17–18.) Crystal Lagoons now repackages its sloped-walls theory

and figures from its Second Amended Complaint in the De La Cerda Decl., which is nothing

more than attorney argument re-presented through a self-serving declaration.

            2.    The De La Cerda Declaration lacks foundation and is not directed to the
                  relevant questions on claim interpretation and is no more than a conduit
                  for Crystal Lagoons’ attorneys’ “sloped walls” argument.

      The purpose of claim construction is to make an objective assessment about what a person

of ordinary skill in the art at the time the patent was filed would have understood by the words in

the claims. Phillips v. AWH Corp., 415 F.3d 1303, 1313, 1316–17, 1321–23 (Fed. Cir. 2005) (en

banc). This objective assessment does not rely on the subjective belief of the patent owner or

inventor. (See Section II, supra.) Nevertheless, although “less reliable” than the intrinsic record

of a patent itself and its prosecution history, expert testimony can be useful to a court, for

example, “to ensure that the court's understanding of the technical aspects of the patent is

consistent with that of a person of skill in the art, or to establish that a particular term in the



                                                    6
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4096 Page 14 of 33




patent or the prior art has a particular meaning in the pertinent field.” Id. at 1318. But the De La

Cerda Decl. does not address those questions or lay an appropriate foundation for any opinions

regarding the meaning of terms to those of ordinary skill in the art in 2006.

        Ms. De La Cerda does not set forth any facts to indicate that she is a person of skill in the

art or was familiar with those of skill in the art at the time of the invention. She does not indicate

her academic qualifications, or other scientific, technical, or other specialized knowledge as of

2006 to lay a foundation for any opinions that she expresses. See Federal Rule of Evidence

702(a). The only thing we know about her is that she works for Crystal Lagoons—which is not

foundation for an “objective” assessment about the meaning of the claims.

        Accordingly, the De La Cerda Decl. is, if anything, unsupported subjective argument from

a party dressed up as a supposed expert declaration but lacking the indicia of admissibility under

Federal Rule of Evidence 702. It is filled with self-serving testimony at odds with the patents,

cited material therein, and Crystal Lagoons’ own documents. In contrast, Cloward H2O provides

the rebuttal declaration of Douglas R. Ferrell, who is one of skill in the art, had extensive

experience in the field as of 2006, and actually addresses the question of what those of skill in

the art would understand by “wall”—it is not the floor. (Cloward Supp. Appx at 54–60.)

             3.    Crystal Lagoons’ argument that the “bottom” of a recreational water
                   structure is only the lowest point is contrary to how those of skill in the art
                   use the term and is not supported by the claims.

        In support of Crystal Lagoons’ argument that “bottom” means only the lowest point, Ms.

De La Cerda cites to a figure, from the King County, Washington, Surface Water Design

Manual,3 and to Crystal Lagoons’ non-public, internal documents. But these documents do not


3
    See fn. 1, supra. Ms. De La Cerda does not know where the precise cited figure comes from.


                                                    7
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4097 Page 15 of 33




address the question of the meaning of terms to those of skill in the art at the time of the

invention. Crystal Lagoons’ arguments are also contradicted by those documents that those of

skill in the art would reference regarding recreational water structures, by Crystal Lagoons’ own

documents regarding its recreational water structures, and by the patent claims themselves.

      First, each of the documents cited by the De La Cerda Decl. significantly post-dates the

purported invention date of the ’514 and ’822 Patents and are therefore irrelevant. (See Cloward

Supp. Appx. at 91 (April 2016 as date of Surface Water Design Manual); id. at 113 (July 2018 as

publication date of cited academic article); id. at 127–33 (September 2015 as date of Figure 12 of

the De La Cerda Decl.); id. at 125–26 (June 2015 as date of schematics for Crystal Lagoons’

Epperson Ranch Project).) See also Phillips, 415 F.3d at 1313 (“We have made clear … that the

ordinary and customary meaning of a claim term is the meaning that the term would have to a

person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective

filing date of the patent application.”) Thus, none of these materials should be considered for the

meaning of the claim terms. Brookhill-Wilk 1, LLC. v. Intuitive Surgical, Inc., 334 F.3d 1294,

1299 (Fed. Cir. 2003) (declining to consider references dated after the patent).

      Despite the late date of the cited materials, none of them support the De La Cerda Decl. and

Crystal Lagoons’ arguments. Figure 2 of the De La Cerda Decl. depicts a “bioswale,” which is “a

long, gently sloped, vegetated ditch designed to remove pollutants from stormwater.” (Cloward

Supp. Appx. 112, Surface Water Design Manual at definition of “bioswale.”) A bioswale is

intended for stormwater management and is not a water structure intended for recreation. (Id.;

Cloward Supp. Appx. 58, Ferrell Decl. at ¶ 22.) Persons of skill in the art of designing

recreational water structures would not typically design such water structures in accordance with



                                                   8
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4098 Page 16 of 33




the construction and design of bioswales (Id.) And it appears as though the only public

documentation Crystal Lagoons could find for the bottom being the lowest point comes from a

stormwater management manual dated a decade after the filing of the patents, which is not

surprising because the ordinary meaning of “bottom” is the floor, whether sloped or not.

     For example, pool codes almost universally describe the bottom of a pool as any part of the

floor, including the sloped bottom. (Cloward Supp. Appx. at 139, Utah Admin. Code R392-302-9

(“The horizontal slope of the pool bottom …”); Cloward Appx. at 24, 25 Texas Admin Code

§ 264.182(61) (“Floor—The interior bottom surface of a pool or spa..” effective September 1,

2004).); Cloward Supp. Appx. at 140, Florida Pool Rules 64E-9.006 (noting that “floor slope

shall be uniform” and that transitions in floor slope require “dark contrasting tile marking across

the bottom”); Cloward Supp. Appx. at 58, Ferrell Decl., at ¶ 19 (“I am not aware of any pool

code that limits the “bottom” of a pool or water structure to only the lowest part ….”).) See also

Mars, Inc. v. H.J. Heinz Co., L.P., 377 F.3d 1369, 1374 n.1 (Fed. Cir. 2004) (“regulations issued

by regulatory agencies can be helpful to a claim construction analysis if they are probative of an

industry-specific meaning for a disputed claim term.”).

     But in addition to being contrary to most, if not all, pool codes, the “bottom” as only the

“lowest point” makes no sense with respect to the language of the claims and Crystal Lagoons’

own documents. The term “bottom” is also used in the claims to refer to where precipitated

impurities fall for removal by the suction device. (JA at 62, ’822 Patent at claim 1.) It would

make little sense if flocculent caused the accumulation of impurities at only the lowest point for




                                                 9
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4099 Page 17 of 33




removal by the suction device.4 And although the patentee’s own structures should not be used to

construe the claims, Crystal Lagoons own documents show that the definition for “bottom” used

by Crystal Lagoons is contrary to their own use:




Cloward Supp. Appx. 145, Crystal Lagoons’ Schematics (red annotations translated and added)5;

Cloward Supp. Appx. 125–26, Crystal Lagoons’ Eperson Ranch Schematics (contrasting sloped

“floor” and vertical “walls”).)

     Accordingly, Crystal Lagoons’ argument that the bottom is only the lowest portion of the

structure is contrary to the patent claims, Crystal Lagoons’ own designs, and documents relevant

to those of skill in the art such as pool codes. The argument is entirely litigation-driven and not

rooted in the understanding of those of skill in the art. The Court should thereby reject it.




4
  If Crystal Lagoons is serious, the lowest point of the Hard Rock Lagoon would likely be the
bottom of the floor drains for the traditional filtration system—a point neither covered in plastic
nor cleaned by any traditional pool vacuum. (See Cloward Appx. at 9 (showing the bottom of the
floor drain extending beneath the floor of the lagoon and noting concrete shell).)
5
  Cloward H2O does not contend that the meaning of claim terms should be taken from Spanish
or that Spanish—English translations should provide the meanings as ascribed by those of skill
in the art. The translations are, however, useful to show that Crystal Lagoons’ arguments are
litigation driven and not based on actual use. See Cloward Supp. Appx. at 146–54, Webster’s
Spanish–English Dictionary (translations also available on Google Translate at Google Translate
(for “línea de fondo terminado”) and Google Translate (for “muro tipo en piscina”).


                                                 10
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4100 Page 18 of 33




            4.    Crystal Lagoons’ assertion that “walls” includes sloping floors is contrary
                  use by those of skill in the art and is not supported by the claims.

      Crystal Lagoons, through Ms. De La Cerda, argues that “wall” has a “very precise technical

definition and background (i.e., not an ordinary meaning). Yet, in support of her argument, Ms.

De La Cerda cites to a figure from a 2018 research article on dam construction, Crystal Lagoons’

non-public, internal documents post-dating the invention, and attorney-authored figures from

Crystal Lagoons’ Second Amended Complaint. Again, these documents do not address the

meaning of terms to those of skill in the art at the time of the invention. Crystal Lagoons’

arguments are also inconsistent with the claims themselves and Crystal Lagoons’ own documents

and other references showing the meaning of the terms for recreational water structures.

      First, Ms. De La Cerda indicates that the “precise technical definition” for “wall” is found

as only one of many definitions for “wall” in Webster’s Dictionary. But Webster’s Dictionary is

not a technical dictionary and there is no basis to believe that those of skill in the art of

recreational water features would gather technical definitions for water structures from it.

      Again, for technical uses, Ms. De La Cerda has to look beyond references regarding

recreational water structures to a 2018 geotechnical academic journal for any support for her

argument. Figure 3 of the De La Cerda Decl. includes a diagram from “Seepage Behavior of an

Inclined Wall Earth Dam under Fluctuating Drought and Flood Conditions” from the Geofluids

academic journal. (Cloward Supp. Appx. 113–18, Article at 6 (referencing a test model).) The

article significantly post-dates the invention and those of skill in the art would not consult

geotechnical journals to provide definitional meaning to the terms applicable to recreational

water structure design. (Cloward Supp. Appx. 59, Ferrell Decl. at ¶ 23.) The article’s use of

“inclined wall” is unusual and would be contrary to the ordinary use of “wall” in connection with


                                                  11
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4101 Page 19 of 33




water structures designed for recreational use. (Id.) In other words, the idea of a sloped wall is so

peculiar that Crystal Lagoons was only able to locate it only in a 2018 geotechnical research

article (because it is nowhere to be found in references relevant to recreational water design).

     For those references consulted by those of skill in the art for recreational water structures,

walls are described as substantially vertical and are clearly contrasted with the bottom. (See

Cloward Appx. at 16, Utah Admin. Code R392-302-10 (“Pool walls must be vertical or within

plus three degrees of vertical to a depth of at least two feet and nine inches”); see also Cloward

Appx. at 32, 25 Texas Admin Code § 264.182(158) (“Walls – The interior pool or spa wall

surfaces consisting of surfaces from plumb to a slope of 11 degrees from plumb.” Effective

September 1, 2004); Cloward Supp. Appx. at 140, Florida Pool Rules 64E-9.006(c) (“The upper

part of pool walls … shall be within five degrees of vertical” except for the point at which the

wall may join the floor); Cloward Supp. Appx. 57–58, Ferrell Decl. at ¶¶ 15–20 (“I am not aware

of any pool code for which the sloped bottom of a pool or other large water structure would be

considered a “wall”).) See also Transclean Corp. v. Bridgewood Servs., Inc., 290 F.3d 1364,

1375 (Fed. Cir. 2002) (“to the extent there is a difference between the common and technical

meanings of the terms, the term ‘resilient’ is used in the ’080 patent in a technical context to

describe a component of a mechanical apparatus, and a technical dictionary is therefore a better

source to inform the meaning of the term to a skilled artisan in this case).

     Crystal Lagoons citations to its own internal documents also do not support Crystal

Lagoons’ argument. Figures 11–12 of the De La Cerda Decl. are to a September 2015, non-

public Crystal Lagoons document written only in Spanish. (Cloward Supp. Appx. at 127–38

(showing document date and designated by Crystal Lagoons as “ATTORNEYS EYES ONLY”.)



                                                 12
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4102 Page 20 of 33




The late date again means the document does not address the interpretation question at the time

of the invention, and its internal, confidential nature also means that the ordinary person of skill

in the art would not be familiar with it. The relevant question is also what “wall” means—not

what “muro” in Spanish means because “muro” is not a term used in the claims of the ’514 and

’822 Patents. Figures 13–14 of the De La Cerda Decl. are to other Crystal Lagoons projects.

Again, each significantly post-date the purported invention date, and neither call the sloped floor

a wall. (Cloward Supp. Appx. at 125–26, Epperson Ranch Schematics (dated June 2015 and

noting vertical surfaces as “walls” and sloped bottom as the “floor”). Crystal Lagoons also

argues that construction of “wall” to be substantially vertical surfaces would result in the patent

not covering Crystal Lagoons’ own projects—an argument also belied by its own documents (See

Cloward Supp. Appx. at 132 (pointing to exposed “liner” covering the concrete wall).)

     The remainder of Ms. De La Cerda’s figures and annotations do not originate in the cited

material but are, rather, attorney creations first presented in June 2020 in Crystal Lagoons’

Second Amended Complaint. (Compare De La Cerda Decl. Figures 1, 15, and 16 with Dkt. No.

39, Second Amended Complaint, at p. 14, 17–18.) Ms. De La Cerda also took liberties to modify

a photograph from a liner company’s website without indicating the modification:




            Original photograph                       Modified photograph used as an example
 (See also Cloward Supp. Appx. at 158–59.)            of large water bodies using “sloped walls.”
                                                              (De La Cerda Decl. at 3–4.)



                                                 13
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4103 Page 21 of 33




Thus, these annotated figures are only reflective of Crystal Lagoons’ changing litigation

positions in an effort to maintain this lawsuit—not reflective of the understanding of those of

skill in the art at the time of the invention.

      Lastly, Crystal Lagoons’ definition for “wall” as any “structure that serves to hold back

pressure” cannot be reconciled with the language of the claims themselves. The claims require

that plastic covers both the “bottom and walls” meaning that the “walls” are different than the

bottom/floor of the structure. But under Crystal Lagoons’ definition of “wall,” the bottom would

also be a wall as a structure that holds back pressure, and “bottom” would thereby be

indistinguishable from “wall.” Helmsderfer v. Bobrick Washroom Equipment, Inc., 527 F.3d

1379, 1382 (Fed. Cir. 2008) (“Our precedent instructs that different claim terms are presumed to

have different meanings.”) (citing Applied Med. Res. Corp. v. U.S. Surgical Corp., 448

F.3d 1324, 1333 n. 3 (Fed. Cir. 2006) (“[T]he use of two terms in a claim requires that they

connote different meanings....”)).

      Crystal Lagoons’ argument that a “wall” could also be the floor is contrary to the patent

claims, Crystal Lagoons’ own designs, and documents relevant to those of skill in the art, such as

pool codes. Again, Crystal Lagoons’ argument is litigation-driven in an effort to maintain its

infringement case against the Hard Rock Lagoon and is not rooted in the understanding of those

of skill in the art. The Court should reject it and adopt Cloward H2O’s proposed constructions.

            5.    Crystal Lagoons told the Patent Office that the liner needed to be uniform
                  because a liner broken up by floor inlets would be incompatible with the
                  ’514 Patent and would disrupt the claimed thorough cleaning of the liner.

      In addition to arguing that the wall can be the floor, Crystal Lagoons argues that the plastic

liner does not need to be uniform or be able to be thoroughly cleaned. This position is also at



                                                 14
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4104 Page 22 of 33




odds with the language of the claims themselves and representations made by Crystal Lagoons to

the Patent Office. The claims themselves require a structure with “a bottom and walls covered in

plastic liner … able to the thoroughly cleaned” and “suction device for cleaning the plastic liner.”

It does not get more straight-forward than that. The specification also notes that it is the liner that

is cleaned. (JA at 17–19, ’514 Patent at col. 9, lns. 27–32, at col. 13, lns. 38–48.)

     When prosecuting the patent application for the ’514 Patent, Crystal Lagoons also argued

that if the plastic liner were not uniform and were broken up by floor inlets, then thorough

cleaning of the plastic liner would not be possible. Specifically, Crystal Lagoons argued that

“[The prior art] is incompatible with the present invention, as the present invention includes a

bottom covered with a plastic liner that is able to be thoroughly cleaned, whereas the spray jets

located in the bottom of the structure disclosed by [the prior art] would not allow the normal

functioning of a bottom cleaning device (e.g., a suction device). Also the installation of spray jets

in the bottom might cause damage to the liner ….” (JA at 193, Amendment and Response at p.

6.) See also MasterMine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 1312 (Fed. Cir. 2017)

(“this explanation presented by the inventor during patent examination is relevant to claim

construction, “for the role of claim construction is to ‘capture the scope of the actual invention’

that is disclosed, described, and patented.”) (quoting Fenner Invs. Ltd. v. Collco P’ship, 778

F.3d 1320, 1323 (Fed. Cir. 2015)).

     The Court should, therefore, adopt Cloward H2O’s proposed constructions.

     B.    Crystal Lagoons presents no evidence or argument that water “removal” by
           displacement means anything other than elimination of water.

     Crystal Lagoons’ arguments deflect from the claim interpretation issue in need of resolution

by the Court. In particular, the claim terms require a fresh water feeding pipe or inlet water to


                                                  15
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4105 Page 23 of 33




displace surface water and removal of the displaced surface water through the skimmers. (JA

at 22, ’514 Patent at claim 1; JA at 62, ’822 Patent at claim 1 (top of column 20).) Crystal

Lagoons’ arguments focus on how much water must be removed by displacement. Accordingly,

at least by the arguments in its opening brief, Crystal Lagoons does not appear to dispute that the

claimed skimmers must remove water and only disputes whether the amount of removed,

displaced water must be “substantially equivalent” to the amount of water fed into the structure.

           1.    Crystal Lagoons’ argument that new water may just replace normal water
                 loss ignores the language of the claims.

     Crystal Lagoons argues that water loss from a water structure may occur based on a

number of causes such as “leakage, evaporation of water,” etc. There is no dispute about that,

and make-up water is certainly added to traditional pools to make-up for evaporation, leakage,

splashing water out of the pool, etc. But Crystal Lagoons’ argument deflects from the claim

language which requires that the addition of water itself causes the water loss through the

skimmers. In other words, the claimed structure is an “open” system or a “flow-through” pool in

which dirty water is ejected rather than continually recycled through a traditional filtration

system. (See Cloward Supp. Appx. at 166, Swimming Pools (4th ed. 2000).)

     Crystal Lagoon argues that “nothing in the specification of the ’822 patent requires that the

new water be removed [by the skimmers].” But the plain language of the claims of the ’514 and

’822 Patents themselves require it: “water removal by displacement of surface water through the

skimmer system” and “removing displaced surface water using the skimmers.” (JA at 22, ’514

Patent at claim 1; JA at 62, ’822 Patent at claim 1.) And the claims consistently reference, and

therefore require, the “removal” of impurities and surface oils as well as “removal” of

precipitated impurities from the bottom of the structure with the movable suction device. (Id.)


                                                 16
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4106 Page 24 of 33




See Digital Biometrics, Inc. v. Identix, Inc., 149 F.3d 1335, 1345 (Fed. Cir. 1998) (“the same

word appearing in the same claim should be interpreted consistently.”).

           2.    The specification states that elimination of water through the skimmers is a
                 necessary part of the invention.

     The specification of the ’514 and ’822 Patents states that an “open” or “flow-through”

system with elimination of water through the skimmers is necessary according to the invention of

those patents. (JA at 17, ’514 Patent at col. 9, lns. 17–26.) Further, the patents state that the

“structures or ponds must have water intakes that allow using low cost water since, in contrast to

swimming pools that recycle water through their filters, in this case the water from the skimmers

and the suction cart or device is disposed of.” (JA at 17, ’514 Patent at col. 10, lns. 31–36

(emphasis added).) And it is this “process of movement of superficial water toward the skimmers

caused by fresh water entry together with the flocculant-suction device system [that] replaces the

traditional filtering system of swimming pools.” (JA at 17, ’514 Patent at col. 9, lns. 54–62.)

     Over and over again, the ’514 and ’822 Patents state that water disposal through the

skimmers is necessary to achieve replacement of traditional filtration, which is repeatedly and

consistently stated as the central purpose of the invention and is therefore strongly suggested to

be a part of the claims. See Vernetx, Inc, v, Cisco Sys., Inc., 767 F.3d 1308, 1318 (Fed. Cir. 2014).

(See also JA at 1–22, ’514 Patent at Abstract (removal of surface water with its impurities and

surface oils “replaces traditional filtration”), at col. 4 lns. 54–67 (removal of water through

dumps to fulfill objective), col. 9, lns. 1–16 (removal of water through skimmers complements

water removal through suction device to replace traditional filtration), col. 9, lns. 6–9 (necessity

of controlling “injection of fresh water to ensure the correct displacement and removal of

superficial water with impurities and oils through the skimmers”), col. 9, lns. 43–53 (necessity of


                                                  17
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4107 Page 25 of 33




skimmers that remove water and surface oils for replacement of traditional filtration), col. 9:54–

62 (if water is not removed then chemical treatment may be rendered inefficient and frustrate the

purpose of the invention).)

     Accordingly, water disposal through the skimmers—in addition to being explicitly claimed

as part of the invention—is described in the specification as absolutely necessary to the

invention. Thus, when applying for the patents, Crystal Lagoons told the Patent Office that water

recycling through filtration systems was nothing like the flow-through fresh water causing water

removal through displacement. (JA at 195, Amendment and Response at p. 8 (“The filtration

system of [the prior art] neither discloses nor suggests ‘a fresh water feeding pipe system that

allows entrance of fresh water and results in water removal by displacement of surface water

through the skimmer system’”).) See also MasterMine, 874 F.3d at 1312 (Fed. Cir. 2017) (noting

that statements made during prosecution are relevant to interpretation of the claims).

     Crystal Lagoons’ apparent current interpretation of its patents to cover recycling of water

through filters as opposed to removal is at odds with the language of the claims, specification,

and its own representations during the prosecution of the patents. The Court should, therefore,

adopt Cloward H2O’s proposed constructions.

           3.    Crystal Lagoons focuses on whether fresh water causes disposal of a
                 “substantially equivalent amount” of displaced surface water avoids the
                 dispute, and Crystal Lagoons does not identify any other possible meaning.

     The claims require that entrance of fresh water results in removal of “displaced” surface

water. (JA at 22, ’514 Patent at claim 1; JA at 62, ’822 Patent at claim 1.) “Displace” is not an

unusual term—it means “to take the place of.” Thus, for surface water to be removed by water

taking its place, a substantially equivalent amount of water must be introduced into the structure.



                                                 18
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4108 Page 26 of 33




Crystal Lagoons’ arguments indicate that it takes issue with the ordinary meaning of

displacement. But Crystal Lagoons states only that the “plain and ordinary meaning” should

apply but does not ever say what alternative “plain and ordinary” interpretation it believes should

apply, which does nothing to help the Court resolve the claim interpretation dispute. (See Section

I, supra.) Crystal Lagoons’ undisclosed, alternative interpretation only serves to delay the claim

construction issue about “displacement,” if there is one at all. If there is no claim construction

issue regarding displacement, then Crystal Lagoons’ argument on the point is nothing more than

a sideshow.

      The claim construction issue is whether “removal” means what it says—that water is

removed from the structure through the skimmers. Crystal Lagoons’ opening claim construction

brief does not appear to dispute the point. Therefore, the Court should adopt Cloward H2O’s

proposed constructions.

      C.    Crystal Lagoons shows that it is seeking claim constructions to cover ordinary
            pool vacuums used with traditional filtration systems as opposed to the
            inventions’ pumping system and suction device that replace filtration systems.

      Crystal Lagoons argues that there is nothing about the ’514 and ’822 Patents that requires

the claimed pumping system and moveable suction device to replace a traditional filtration

system. The argument is baseless because everything about the ’514 and ’822 Patents is about the

replacement of traditional filtration.

      The ’514 and ’822 Patents gave a special definition to the term “suction device”—in

contrast to an ordinary pool vacuum—as “replac[ing] completely the traditional filtering system

of swimming pools together with the use of flocculants.” (JA at 17, ’514 Patent, col. 9, lns. 1–15;

see also JA at 18, id. at col 12, lns. 3–9; JA at 21, id. at col. 17, lns. 29–31.) But, in addition, the



                                                   19
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4109 Page 27 of 33




’514 and ’822 Patents repeatedly and consistently characterize the invention as one to completely

replace traditional filtration, which “strongly suggests that [replacement of traditional filtration]

should be read as part of the claim. Vernetx,, 767 F.3d at 1318.

     In Vernetx, the Federal Circuit reversed the district court’s construction of “secure

communication link” as requiring only data “security” and not “anonymity” as well. 767 F.3d

1308, 1319 (Fed. Cir. 2014). The issue came down to context. “Secure” with respect to the

disclosed invention required both security and anonymity, in the context of the asserted patent.

The Federal Circuit noted that “the addition of anonymity is presented as one of the primary

inventive contributions of the patent.” Id. at 1317. It also noted the “fact that the Summary of

the Invention gives primacy to [both] these attributes strongly indicates that the invention

requires more than just data security.” Id. at 1318 (citing C.R. Bard, Inc. v. U.S. Surgical Corp.,

388 F.3d 858, 864 (Fed. Cir. 2004) (“Statements that describe the invention as a whole, rather

than statements that describe only preferred embodiments, are more likely to support a limiting

definition of a claim term.”)). Finally, “[t]he fact that anonymity is ‘repeatedly and consistently’

used to characterize the invention strongly suggests that it should be read as part of the claim. Id.

(quoting Eon–Net LP v. Flagstar Bancorp., 653 F.3d 1314, 1321–23 (Fed. Cir. 2011)).

     Like in Vernetx, the ’514 and ’822 Patent repeatedly and consistently characterize the

invention in connection with the “suction device” as a complete replacement for traditional

filtration. The Abstract notes that the ejection of surface water, flocculation, and ejection of

flocculated impurities with the suction device “replaces traditional filtering.” (See JA 1–22.) The

introductory summary states the same. (Id. at col. 1, lns. 24–30.) The summary of the invention

provided in the State of the Art section also notes that “the present invention” substitutes



                                                  20
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4110 Page 28 of 33




traditional filtration with the ejection of flocculated impurities through the suction device and

skimmers. (Id. col. 4, lns. 45–52.) The Description of the Invention section also notes that,

through removal of water with flocculated impurities and removal of water through the

skimmers, “traditional filtering processes used in swimming pools are replaced.” (Id. at col. 8,

lns. 45–47.) Then, the very “objective of the suction device” is for the “suction device [to]

replace[] completely the traditional filter system of swimming pools together with the use of

flocculants.” (Id. at col. 9, lns. 4–5.) The patents repeatedly describe the primary inventive

contribution of the patents as replacing traditional filtration. (Id. at col. 9, lns. 50–53 (“replaces

the traditional filtering system of swimming pools”), col. 17, lns. 34–35 (“the replacement of

filtering by a suction device and skimmers”), col. 18, lns. 30–32 (“Flocculation and bottom

cleaning by suction together with skimmers replace the filter system of conventional swimming

pools”), Table 5 (contrasting the traditional filtration of the water once every 24 hours against the

“suction device” of the ’514 and ’822 Patents).) “The fact that [replacement of traditional

filtration by the suction device] is ‘repeatedly and consistently’ used to characterize the invention

strongly suggests that it should be read as part of the claim. See Vernetx, 767 F.3d at 1318.

      Because the “suction device” replaces traditional filtration, the suction device and

“pumping system” must dispose of water with the flocculated particles. (JA at 17, id. at col. 10,

lns. 31–36.) Specifically, the pumping system is coupled to the suction device for the purpose of

pumping water with flocculated impurities on the bottom of the structure and disposing of it. (Id.

(“The crystalline structures or ponds must have water intakes that allow using low cost water

since, in contrast to swimming pools that recycle water through their filters, in this case the water

from the skimmers and the suction cart or device is disposed of.”) (emphasis added).)



                                                  21
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4111 Page 29 of 33




     Accordingly, Crystal Lagoons argument that the ’514 and ’822 Patents do not require the

claimed pumping system and moveable suction device to replace a traditional filtration system is

baseless because such replacement is the very purpose of the patented invention. Additionally,

Crystal Lagoons’ suggestion that “pumping system” and “mobile suction device” be construed as

a traditional “suction pump” and pool “vacuum” shows the unreasonable meaning that Crystal

Lagoons gives to the claims. For these reasons, the Court should adopt Cloward H2O’s proposed

constructions.

IV. Construction of Terms and Phrases for the ’520 Patent

     Crystal Lagoons’ arguments regarding the claim terms for the ’520 Patent show that it

seeks Court blessing for its interpretation that the claimed methods steps do not require an

accused infringer to do anything at all except treat a pool with chlorine. But no person of skill in

the art would completely ignore the claim language and interpret the claims of the ’520 Patent as

Crystal Lagoons does. And the Court should reject Crystal Lagoons’ arguments to that end.

     A.    The claims are directed to treatment of a “portion of water” within a water body
           that is delimited from the rest of the water body by a delimiting zone.

     Crystal Lagoons argues that “portion” is an ordinary term that needs no construction—it

just fails to identify what supposedly ordinary definition it is operating under that is other than

the plain and ordinary definition of “portion” as “part of.” By avoiding the issue, Crystal

Lagoons seeks a determination that “portion of a water body” can mean the “whole water body.”

Crystal Lagoons position is inconsistent with the claims, which require a “delimiting zone” that

delimits the portion of the water body from the rest of the water body. Construction of “portion”

to include “whole” eviscerates the idea of the claimed “delimiting zone.” Similarly, Crystal

Lagoons argues that the term “delimiting zone” does not mean that the water beyond the


                                                 22
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4112 Page 30 of 33




delimiting zone is not treated according to the claimed method. Again, if the water beyond the

delimiting zone is treated in the exact same way according to the claimed method as the water

within the delimiting zone, then what is “delimited”? Crystal Lagoons’ arguments render these

claim terms meaningless.

     The claims of the ’520 Patent themselves are drawn to a “method for controlling

microbiological properties of a portion of water within a water body”—not for treating an entire

water body in the same way. (JA at 37, ’520 Patent at claim 1.) Additionally, the specification of

the ’520 Patent repeatedly and consistently describes the invention as treatment of only a portion

of a water body according to the claimed method and not the entire water body. (JA at 28–31,

’520 Patent at col. 1, lns. 10–13, at col. 4, lns. 38–43 (noting that treatment and circulation of an

entire water body is prior art and incompatible with creation of the sanitary compliance zone of

the invention), at col. 7, lns. 53–66 (noting the “limitation or impossibility of treating the whole

water body” such that only a portion is treated).) Crystal Lagoons’ citations to the disclosure of

the ’520 Patent in its argument also do not support that the area outside the portion of water is

treated according to the claimed method. (JA at 31–34, ’520 Patent at col. 7, lns. 5–19 (noting a

part of the water body is to be treated for maintenance of sanitary compliance), at col. 12,

lns. 4-10 (noting chemical treatment only at a portion of the water body), at col. 13, lns. 24–28

(noting application of chemicals to the portion of water within the large water body).)

     Accordingly, Crystal Lagoons’ claim interpretations of “portion” as including the whole

and “delimiting zone” to not delimit between areas treated with the claimed method and those

not treated with the claimed method are entirely at odds with the claims and specification. The

repeated and consistent characterization of the invention as treating only a portion of water



                                                 23
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4113 Page 31 of 33




according to the claimed method “strongly suggests that it should be read as part of the claim.”

Vernetx, 767 F.3d at 1318. The Court should therefore adopt Cloward H2O’s constructions.

     B.    Crystal Lagoons’ argument that the claimed “determination” steps do not
           require an accused infringer to do anything at all is contrary to the claims—and
           contrary to fundamental patent law.

     Crystal Lagoons argues that “determining” salinity or temperature cannot be only testing or

measuring but could include “deciding the salinity and temperature of the water during design of

a water body or obtaining values from public knowledge.” This argument is incompatible with

the claims themselves and with the description of the invention.

      The claims describe a portion of water with a most unfavorable zone that actually “exhibits

the lowest ORP value” and determination of the salinity at water temperature at that most

unfavorable zone. (JA at 37, ’520 Patent at claim 1.) In other words, it is not a theoretical

exercise. The measured salinity and water temperature are then used in the claimed decision trees

and equations. (Id.)

     The specification also specifically contrasts “determination” of salinity and water

temperature with simply “knowing” them from other sources:

     The salinity [(1)] can be determined by empirical or analytical methods such as visual
     tests; Salinometers that are based on the conductivity of electricity in the water;
     hydrometers that are based on the specific gravity of the water, or refractometers that
     are based on the index of refraction of the water; or [(2)] may be publically [sic]
     known or [(3)] can be information from other sources, among others.

(JA at 35, ’520 Patent at col. 15, lns. 22–28; see also id. at lns. 29–33 (same with respect to water

temperature).) The claims are directed only to the first of these, and “determination” is by either

“empirical” methods such as testing and measurement or “analytical” methods such as by

indirect calculation. Cloward H2O has no issue with adding “calculated” to testing and



                                                 24
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4114 Page 32 of 33




measuring as part of determining salinity and water temperature. The point is that the claims

require the accused infringer to do something—the salinity and water temperature just being

known or capable of determination is not enough. See Limelight Networks, Inc. v. Akamai Techs.,

Inc., 572 U.S. 915, 921 (2014) (“A method patent claims a number of steps; under this Court’s

case law, the patent is not infringed unless all the steps are carried out.”).

      Crystal Lagoons also argues that the claimed determination steps do not require “that

calculations based on equations [of claim 1] must actually be performed.” (Crystal Lagoons’

Opening Brief at 24.) This argument is also contrary to the claims themselves that repeatedly

state that the determined values are “calculated by” the recited equations. See Limelight, 572

U.S. at 921 (patent infringement requires that method steps be carried out).

      Crystal Lagoons’ argument that the claims do not require an accused infringer to do

anything with salinity measurements, temperature measurements, or the provided calculations

simply ignores the claim language. The claims would be reduced to treating a standard

swimming pool with chlorine—which is not how a person of skill in the art, the Patent Office, or

anyone else would interpret the claims. The claim terms have to mean something and require an

accused infringer to do what they say.

      Crystal Lagoons’ arguments only confirm that it seeks to eliminate the vast majority of the

language from its claims by asking the Court to go along with the interpretation that the claims

do not require a determination of anything or that the claim steps be performed. The Court

should reject this argument that is at odds with fundamental patent law.

V.    CONCLUSION

      For the foregoing reasons, the Court should adopt Cloward H2O’s proposed constructions.



                                                  25
Case 2:19-cv-00796-BSJ Document 120 Filed 06/21/21 PageID.4115 Page 33 of 33




Dated: June 21, 2021.                  Respectfully submitted,

                                       M ASCHOFF B RENNAN

                                  By: /s/ Jared J. Braithwaite
                                          Jared J. Braithwaite
                                          Alexis K. Juergens

                                       Attorneys for Defendant Cloward H2O LLC




                                     26
